Case 1:20-cv-06909-NLH-KMW Document 1 Filed 06/05/20 Page 1 of 22 PageID: 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

                                                 :
BONNIE J. PASQUALE, on behalf of herself         :   CIVIL ACTION
and all others similarly situated,               :
                                                 :   NO. ______________________
                         Plaintiff,              :
                                                 :
                v.                               :   (Document Filed Electronically on
                                                 :   June 5, 2020)
TROPICANA ATLANTIC CITY CORP. d/b/a              :
TROPICANA CASINO RESORT,                         :
                                                 :
                         Defendant.              :
                                                 :

                           COLLECTIVE ACTION COMPLAINT

       Plaintiff Bonnie J. Pasquale (“Plaintiff”), on behalf herself and all others similarly

situated, brings this Collective Action Complaint against Tropicana Atlantic City Corp. d/b/a

Tropicana Casino Resort (“Defendant”), and hereby states and alleges as follows:

                                       INTRODUCTION

       1.      Plaintiff and all other similarly situated employees work or worked for Defendant,

a casino located in Atlantic City, New Jersey.

       2.      Pursuant to its casino-wide policies and procedures, Defendant failed to pay

Plaintiff, and other similarly situated employees, the mandated federal minimum wage rate for

all hours worked and overtime for all hours worked over 40 in a single workweek.

       3.      In particular, Defendant’s time-clock rounding policy, procedure, and practice is

used in such a manner that it results, over a period of time, in the failure to compensate its

employees properly for all time worked, including overtime hours. In addition, Defendant failed

to properly inform its tipped employees of the required tip credit provisions prior to paying a
Case 1:20-cv-06909-NLH-KMW Document 1 Filed 06/05/20 Page 2 of 22 PageID: 2



sub-minimum direct cash wage. Defendant also miscalculated its employees’ regular rate of pay

for overtime purposes, resulting in unpaid overtime compensation.

       4.       Defendant’s systemic violations of federal wage laws were willful.

       5.       Plaintiff, individually and on behalf of all others similarly situated, brings this

lawsuit as a collective action under the Fair Labor Standards Act, (“FLSA”), 29 U.S.C. § 201, et

seq., to recover unpaid wages owed to Plaintiff and all other similarly situated workers employed

by Defendant.

                                  JURISDICTION AND VENUE

       6.       The FLSA authorizes court actions by private parties to recover damages for

violation of the FLSA’s wage and hour provisions.             This Court possesses subject matter

jurisdiction over Plaintiff’s FLSA claims based upon 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

       7.       Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to this claim occurred in this judicial district and

Defendant is subject to personal jurisdiction in this district.

                                              PARTIES

       8.       Plaintiff is an individual residing in Pleasantville, New Jersey.

       9.       From approximately April 2015, through July 2018, Plaintiff was employed

by Defendant at its casino property located at 2831 Boardwalk, Atlantic City, New Jersey 08401.

During her employment, Plaintiff worked as a Table Games Dealer, which is an hourly, non-

exempt position. Plaintiff’s executed Consent to Join pursuant 29 U.S.C. 216(b) is attached

hereto and incorporated herein as Exhibit A.

       10.      Defendant is a corporation organized under the laws of the State of New Jersey,

with its principal place of business in Atlantic City, New Jersey. Defendant is a wholly-owned



                                                   2
Case 1:20-cv-06909-NLH-KMW Document 1 Filed 06/05/20 Page 3 of 22 PageID: 3



subsidiary of Tropicana Entertainment, Inc., which is the sole shareholder.

       11.     At all relevant times, Defendant was the employer of Plaintiff, and all other

similarly situated employees.

       12.     At all times relevant to this action, Defendant acted by and through its agents,

servants, and employees, each of whom acted at all times relevant herein in the course and scope

of their employment with and for Defendant.

       13.     Plaintiff and all similarly situated employees are non-exempt, hourly employees

who work or worked for Defendant within the applicable limitations periods.

                          OVERVIEW OF PLAINTIFF’S CLAIMS

                   Defendant’s Unlawful Time-Clock Rounding Violations

       14.     Defendant utilizes a computerized system which tracks the exact time (by the

minute) an hourly employee clocks in and clocks out of work.

       15.     Even though Defendant maintains a system which records, to the minute, the time

an employee clocks in and clocks out, Defendant utilizes a rounding system in computing payroll

which rounds to the closest 15-minute interval.

       16.     For example, an employee who clocks in between 7:53 a.m. and 8:07 a.m. will be

treated by Defendant’s payroll system as having clocked in at 8:00 a.m.

       17.     Defendant utilizes the same rounding system for clock outs.

       18.     For example, an employee who clocks out between 5:08 p.m. and 5:22 p.m. will

be treated by Defendant’s payroll system as having clocked out at 5:15 p.m.

       19.     Viewed in a vacuum, the rounding system utilized by Defendant appears to

neither favor Defendant nor its employees as Defendant utilizes the same rounding system when

an employee clocks in or out.



                                                  3
Case 1:20-cv-06909-NLH-KMW Document 1 Filed 06/05/20 Page 4 of 22 PageID: 4



         20.    However, Defendant utilizes an attendance and/or disciplinary policy to alter the

seemingly neutral rounding system in a manner which transforms Defendant’s rounding system

into a system that is substantially rigged in Defendant’s favor.

         21.    Pursuant to Defendant’s policies, Plaintiff and all similarly situated employees are

encouraged to clock in and commence work approximately 7 minutes before the start of their

shift.

         22.    Pursuant to Defendant’s policies, Plaintiff and all similarly situated employees are

subject to discipline if they clock in after the start of their shift.

         23.    Pursuant to Defendant’s policies, Plaintiff and all similarly situated employees

may only clock out when authorized by their supervisor.

         24.    As a result of Defendant’s policies, Plaintiff and all similarly situated employees

typically clock in and begin working within 7 minutes prior to the start of their shift.

         25.    As a result of Defendant’s policies, Plaintiff and all similarly situated employees

do not typically clock in after the start of their shift, because if they do, they are subject to

discipline.

         26.    Per Defendant’s rounding system, none of the pre-shift work (up to 7 minutes per

day) is paid as Defendant round this time to the next 15-minute interval, the employees’ official

start time.

         27.    Accordingly, at the start of an employee’s shift, Defendant’s rounding system is

rigged in favor of Defendant because Defendant utilizes its attendance and/or disciplinary

policies to ensure that, most of the time, the rounding which occurs at the start of the shift

decreases the amount of compensable time Defendant pays its employees.




                                                     4
Case 1:20-cv-06909-NLH-KMW Document 1 Filed 06/05/20 Page 5 of 22 PageID: 5



       28.     Moreover, Plaintiff and all similarly situated employees, at the end of the day, are

required to clock out no more than 7 minutes after the end of their shift.

       29.     Plaintiff and all similarly situated employees do not typically leave work early;

instead, they routinely leave work and clock out between the end of their shift and 7 minutes

thereafter. This makes sense because it is solely Defendant’s decision as to when Plaintiff and

all similarly situated employees are permitted to leave their workstations. Because of this,

Plaintiff and all similarly situated employees are unable to take advantage of the rounding system

because they cannot decide to leave prior to the conclusion of their shift.

       30.     Accordingly, at the end of an employee’s shift, Defendant’s rounding system is

rigged in favor of Defendant because the rounding which occurs at the end of their shift

decreases the amount of compensable time Defendant pays its employees.

       31.     In sum, Defendant’s time-clock rounding policy, procedure, and practice is used

in such a manner that it results, over a period of time, in the failure to compensate its employees

properly for all the time they have actually worked, including overtime wages.

       32.     Defendant has no good faith basis to use such a rigged rounding system as its time

clocks record the actual clock in and clock out times to at least a one-minute accuracy.

Defendant has complete knowledge of all hours worked by Plaintiff and all similarly situated

employees.

       33.     Defendant’s failure to pay this unpaid time has resulted in Plaintiff and all

similarly situated employees being regularly denied proper compensation under the FLSA.

       34.     Plaintiff and all similarly situated employees, in conformance with Defendant’s

clock-in and clock-out policies, and attendance and/or disciplinary policies, regularly clocked in

and commenced work several minutes before the start of their shifts.



                                                 5
Case 1:20-cv-06909-NLH-KMW Document 1 Filed 06/05/20 Page 6 of 22 PageID: 6



       35.     Throughout Plaintiff’s employment as a Table Games Dealer, she was paid a sub-

minimum base wage for every hour worked. Thus, during each workweek in which Defendant

did not pay her for all hours worked due to its time-clock rounding policy, Plaintiff’s regular rate

of pay fell below the requisite federal minimum wage ($7.25/hour).            Because the amount

Plaintiff was paid during each of those workweeks divided by the number of hours she actually

worked resulted in an amount less than the statutory requirement, Defendant violated the federal

minimum wage requirements.

       36.     During those workweeks and others, Defendant’s time-clock rounding policy

caused Plaintiff and all similarly situated employees’ wages to fall below the requisite federal

minimum wage and/or caused them to incur overtime for which they were not compensated (for

all hours worked over 40 in a single workweek).

                           Defendant’s Tip Credit Notice Violations

       37.     Under the FLSA, an employer may, in certain circumstances, take a “tip credit”

toward its federal minimum wage obligations for tipped employees. Pursuant to the explicit

language of the FLSA, a tip credit may not be taken “with respect to any tipped employee unless

such employee has been informed by the employer of the provisions of [29 U.S.C. § 203(m)],

and all tips received by such employee have been retained by the employee, except that this

subsection shall not be construed to prohibit the pooling of tips among employees who

customarily and regularly receive tips.” 29 U.S.C. § 203(m)(2).

       38.     The federal regulations expand on the language of the FLSA by explaining as

follows:

       [A]n employer is not eligible to take the tip credit unless it has informed its tipped
       employees in advance of the employer’s use of the tip credit of the provisions of
       section 3(m) of the Act, i.e.: [1] The amount of the cash wage that is to be paid to
       the tipped employee by the employer; [2] the additional amount by which the

                                                 6
Case 1:20-cv-06909-NLH-KMW Document 1 Filed 06/05/20 Page 7 of 22 PageID: 7



        wages of the tipped employee are increased on account of the tip credit claimed
        by the employer, which amount may not exceed the value of the tips actually
        received by the employee; [3] that all tips received by the tipped employee must
        be retained by the employee except for a valid tip pooling arrangement limited to
        employees who customarily and regularly receive tips; and [4] that the tip credit
        shall not apply to any employee who has not been informed of these requirements
        in this section.

See 29 C.F.R. § 531.59(b); see also U.S. Department of Labor, Wage and Hour Division, Fact

Sheet #15: Tipped Employees Under the Fair Labor Standards Act (FLSA).

        39.    Defendant employs Plaintiff and other similarly situated tipped employees and

pays them a direct cash wage that is less than the FLSA’s federal minimum wage ($7.25 per

hour) but failed to notify them of the tip credit requirements of the FLSA prior to paying a sub-

minimum direct cash wage. Despite this violation of the FLSA’s tip credit notice provisions,

Defendant has taken a tip credit toward its obligations to pay the federal minimum wage to

Plaintiff and other similarly situated tipped employees. During the relevant time period, Plaintiff

was paid a direct cash wage less than $7.25 per hour and Defendant improperly claimed a tip

credit to bridge the gap between the direct cash wage and the required federal minimum wage.

Thus, during Plaintiff’s employment at Tropicana Casino Resort, Defendant failed to properly

compensate Plaintiff for all hours worked at a rate equal to at least the required federal minimum

wage.

        40.    Specifically, Plaintiff and other similarly situated employees are not informed, in

advance of Defendant’s use of the tip credit, of: (1) the additional amount by which the wages of

the tipped employee are increased on account of the tip credit claimed by Defendant, which

amount may not exceed the value of the tips actually received the employee; (2) that all tips

received by the tipped employee must be retained by the employee except for a valid tip pooling

arrangement limited to employees who customarily and regularly receive tips; and (3) that the tip


                                                7
Case 1:20-cv-06909-NLH-KMW Document 1 Filed 06/05/20 Page 8 of 22 PageID: 8



credit shall not apply to any employee who has not been informed of these requirements in this

section.

       41.      Likewise, when Defendant changes the amount of the tip credit it claims against

its obligation to pay Plaintiff and other similarly situated employees the FLSA’s required

minimum wage, Defendant does not inform Plaintiff and other similarly situated employees of

the change in the amount of the tip credit claimed, as is required and must be in writing. See 29

CFR § 516.28(a)(3) (“The amount per hour which the employer takes as a tip credit shall be

reported to the employee in writing each time it is changed from the amount per hour taken in the

preceding week.”).

       42.      Defendant’s FLSA violations alleged herein were willful in that Defendant either

knew of the specific FLSA requirements and prohibitions at issue at the time of the alleged

violations and intentionally did not comply with them, or showed reckless disregard for the

matter of whether its conduct violated the FLSA.

       43.      As a result of Defendant’s above-described FLSA violations, Plaintiff and other

similarly situated employees are entitled to recover from Defendant during the applicable three-

year limitations period the amount of the sum of (1) the tip credit taken (i.e., the difference

between the direct cash wage and the required federal minimum wage), (2) an additional equal

amount as liquidated damages, and (3) a reasonable attorneys’ fee and costs of this action.

             Defendant’s Miscalculation of the Regular Rate for Tipped Employees

       44.      The FLSA requires that employees receive overtime pay at a rate not less than one

and one-half times the regular rate at which they are employed for all hours worked over 40 in a

single workweek.




                                                8
Case 1:20-cv-06909-NLH-KMW Document 1 Filed 06/05/20 Page 9 of 22 PageID: 9



       45.     The FLSA permits an employer to take a “tip credit” toward its minimum wage

obligations for tipped employees equal to the difference between the required cash wage and the

federal minimum wage. Under federal law, a tipped employee must be paid a direct cash wage

of at least $2.13 per hour. Under federal law, if the hourly rate plus tips does not equal the

applicable minimum wage per hour, the employer must make up the difference.

       46.     However, where the employer takes the tip credit, overtime is calculated on the

full minimum wage, not the sub-minimum direct hourly wage payment. The employer may not

take a larger tip credit for an overtime hour than for a straight time hour.

       47.     In addition, “where a higher minimum wage than that set in the [FLSA] is

applicable to an employee by virtue of … other legislation, the regular rate of the employee …

cannot be lower than such applicable minimum, for the words ‘regular rate at which he is

employed’ … must be construed to mean the regular rate at which he is lawfully employed.” 29

C.F.R. § 778.5.

       48.     Federal regulations provide that “a tipped employee’s regular rate of pay includes

the amount of tip credit taken by the employer … Any tips received by the employee in excess of

the tip credit need not be included in the regular rate.” 29 C.F.R. § 531.60.

       49.     In calculating Plaintiff’s and other similarly situated employees’ overtime pay,

Defendant first subtracted the tip credit from the applicable federal or state minimum wage. In

other words, Defendant calculated the overtime rate by multiplying one and one-half times the

sub-minimum direct hourly wage being earned. As a result, Plaintiff’s and other similarly

situated employees’ overtime pay was not based on the proper regular rate of pay, resulting in

violations of federal law in each week within the applicable limitations period in which Plaintiff

and other similarly situated employees worked in excess of 40 hours in a workweek.



                                                  9
Case 1:20-cv-06909-NLH-KMW Document 1 Filed 06/05/20 Page 10 of 22 PageID: 10



       50.     For example, on her paycheck dated July 16, 2018 (pay date) – excerpted below,

Defendant paid a direct cash wage of $5.10 per hour to Plaintiff. During that pay period,

Plaintiff received an overtime direct cash wage of $7.65 per hour, for 8.00 hours of overtime

worked.




In violation of the FLSA, Defendant calculated Plaintiff’s overtime rate on the sub-minimum

direct cash wage, and not on the full minimum wage. Defendant calculated the overtime rate by

multiplying Plaintiff’s sub-minimum direct cash wage of $5.10 by one and one-half, for an

overtime rate of $7.65. Assuming an applicable minimum wage of the federal minimum wage of

$7.25 per hour, Plaintiff’s proper overtime rate should have been $10.875 per hour ($7.25 per

hour times one and one-half) if Defendant was not entitled to utilize a tip credit (Plaintiff has

alleged herein that Defendant cannot claim a tip credit due to its non-compliance with the federal

tip credit notice requirements), or, at the least, $8.725 per hour ($10.875 per hour minus a tip

credit of $2.15) if Defendant was entitled to utilize a tip credit (which Plaintiff does not

concede). Either way, Plaintiff’s overtime pay was not calculated based on the proper regular

rate of pay as required by the FLSA, resulting in the underpayment of overtime wages.



                                               10
Case 1:20-cv-06909-NLH-KMW Document 1 Filed 06/05/20 Page 11 of 22 PageID: 11



       51.      Defendant’s improper calculation of overtime pay impacted Plaintiff and all other

similarly situated employees in the same manner. In doing so, Defendant failed to pay Plaintiff

and all other similarly situated employees the proper overtime pay as required under federal law.

                          COLLECTIVE ACTION ALLEGATIONS

       52.      Plaintiff brings Count I, the FLSA claim arising out of Defendant’s unlawful

time-clock rounding policy, as an “opt in” collective action pursuant to 29 U.S.C. § 216(b) on

behalf of herself and the following collective:

                            FLSA Time-Clock Rounding Collective

             All persons employed by Defendant in an hourly position during the
             relevant time period.

At present, the relevant time period includes the three-year period prior to the filing of this

Collection Action Complaint and extends forward to the present. The collective action class as

defined herein remains subject to change or modification based on, among other things,

certification-related discovery, agreement of the parties and/or Order of the Court.

       53.      Plaintiff brings Count II, the FLSA claim arising out of Defendant’s failure to

comply with the FLSA’s tip credit notice requirement, as an “opt in” collective action pursuant

to 29 U.S.C. § 216(b) on behalf of herself and the following collective:

                               FLSA Tip Credit Notice Collective

             All persons employed by Defendant during the relevant time period and
             paid a direct cash wage of less than $7.25 per hour.

At present, the relevant time period includes the three-year period prior to the filing of this

Collection Action Complaint and extends forward to the present. The collective action class as

defined herein remains subject to change or modification based on, among other things,

certification-related discovery, agreement of the parties and/or Order of the Court.



                                                  11
Case 1:20-cv-06909-NLH-KMW Document 1 Filed 06/05/20 Page 12 of 22 PageID: 12



       54.      Plaintiff brings Count III, the FLSA claim arising out of Defendant’s regular rate

calculation policy resulting in unpaid overtime wages, as an “opt in” collective action pursuant to

29 U.S.C. § 216(b) on behalf of herself and the following collective:

                          FLSA Miscalculated Regular Rate Collective

             All persons employed by Defendant during the relevant time period and
             paid a direct cash wage of less than $7.25 per hour.

At present, the relevant time period includes the three-year period prior to the filing of this

Collection Action Complaint and extends forward to the present. The collective action class as

defined herein remains subject to change or modification based on, among other things,

certification-related discovery, agreement of the parties and/or Order of the Court.

       55.      Plaintiff’s FLSA claims (Counts I-III) may be pursued by those who opt-in to this

case, pursuant to 29 U.S.C. § 216(b).

       56.      Plaintiff, individually and on behalf of all others similarly situated, seeks relief on

a collective basis challenging Defendant’s above-described FLSA violations. The number and

identity of other plaintiffs yet to opt-in and consent to be party plaintiffs may be determined from

Defendant’s records, and potential opt-in plaintiffs may easily and quickly be notified of the

pendency of this action and their right to participate through U.S. Mail, email, text message and

posting.

           ALLEGATIONS APPLICABLE TO ALL FLSA CLAIMS (COUNTS I-III)

       57.      At all times material herein, Plaintiff and all others similarly situated have been

entitled to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. §§ 201, et

seq.

       58.      The FLSA regulates, among other things, the payment of minimum wage and

overtime pay by employers whose employees are engaged in interstate commerce, or engaged in


                                                  12
Case 1:20-cv-06909-NLH-KMW Document 1 Filed 06/05/20 Page 13 of 22 PageID: 13



the production of goods for commerce, or employed in an enterprise engaged in commerce or in

the production of goods for commerce. 29 U.S.C. § 206(a); 29 U.S.C. § 207(a)(1).

       59.     Defendant is subject to the minimum wage and overtime pay requirements of the

FLSA because it is an enterprise engaged in interstate commerce and its employees are engaged

in commerce. At all relevant times, Defendant is or has been an enterprise engaged in commerce

or in the production of goods or services for commerce within the meaning of 29 U.S.C. §

203(s)(1), and, upon information and belief, has had an annual gross volume of sales made or

business done of not less than $500,000.

       60.     During all relevant times to this action, Defendant was the “employer” of Plaintiff

and all similarly situated employees within the meaning of the FLSA. 29 U.S.C. § 203(d).

       61.     During all times relevant to this action, Plaintiff and all similarly situated

employees were Defendant’s “employees” within the meaning of the FLSA. 29 U.S.C. § 203(e).

       62.     Plaintiff and all similarly situated employees are covered, non-exempt employees

within the meaning of the FLSA. Accordingly, Plaintiff and all similarly situated employees

must be paid minimum wage in accordance with 29 U.S.C. § 206.

       63.     Pursuant to the FLSA, employees are also entitled to be compensated at a rate of

not less than one and one-half times the regular rate at which such employees are employed for

all work performed in excess of 40 hours in a workweek. 29 U.S.C. § 207(a).

       64.     Although the FLSA contains some exceptions (or exemptions) from the minimum

wage and overtime requirements, none of those exceptions (or exemptions) applies here.

       65.     Plaintiff and all similarly situated employees are victims of uniform or

substantially similarly compensation policies and practices.




                                               13
Case 1:20-cv-06909-NLH-KMW Document 1 Filed 06/05/20 Page 14 of 22 PageID: 14



        66.     Plaintiff and all similarly situated employees are entitled to damages equal to the

mandated minimum wage and overtime premium pay within the three (3) years preceding the

filing of the Collective Action Complaint to the present date because Defendant acted willfully

and knew, or showed reckless disregard of whether its conduct was prohibited by the FLSA.

Under principles of equitable tolling or as otherwise warranted under applicable law, the

effective date of consents to join this action by similarly situated employees should be deemed

retroactive to the date of Plaintiff’s filing of this Collective Action Complaint or such other date

as may be determined by the Court.

        67.     Defendant has acted neither in good faith nor with reasonable grounds to believe

that its actions and omissions were not a violation of the FLSA, and as a result, Plaintiff and

other similarly situated employees are entitled to recover an award of liquidated damages in an

amount equal to the amount of unpaid wages as described by Section 16(b) of the FLSA,

codified at 29 U.S.C. § 216(b). Alternatively, should the Court find Defendant acted in good

faith or with reasonable grounds in failing to pay minimum wage and overtime compensation,

Plaintiff and all similarly situated employees are entitled to an award of prejudgment interest at

the applicable legal rate.

        68.     As a result of these violations of the FLSA’s minimum wage and overtime pay

provisions, compensation has been unlawfully withheld by Defendant from Plaintiff and all

similarly situated employees. Accordingly, pursuant to 29 U.S.C. § 216(b), Defendant is liable

for the unpaid minimum wages and overtime premium pay along with an additional amount as

liquidated damages, pre-judgment and post-judgment interest, reasonable attorneys’ fees, and

costs of this action.




                                                14
Case 1:20-cv-06909-NLH-KMW Document 1 Filed 06/05/20 Page 15 of 22 PageID: 15



                    COUNT I - FLSA (Unpaid Overtime & Minimum Wages)
             Arising Out of Defendant’s Unlawful Time-Clock Rounding Policy
                    (Brought Against Defendant by Plaintiff Individually and
                          on Behalf of All Others Similarly Situated)
       69.     Plaintiff, on behalf of herself and all others similarly situated, re-alleges and

incorporates by reference the paragraphs above as if they were set forth again herein.

       70.     Defendant violated the FLSA by failing to pay Plaintiff and all other similarly

situated employees for all compensable hours worked at the legal and applicable wage rates for

all hours worked in a workweek.

       71.     Specifically, as discussed above, Defendant utilizes an unlawful time-clock

rounding policy that, when combined with its attendance and/or disciplinary policies, forces

employees to work off-the-clock without being paid at the legal and applicable wage rates for

both straight and overtime hours.

       72.     Defendant’s practice was to unlawfully and willfully fail to properly pay its

hourly employees for all hours worked.

       73.     WHEREFORE, on Count I of this Collective Action Complaint, Plaintiff and all

similarly situated employees demand judgment against Defendant and pray this Court:

               a.       Issue notice to all similarly situated employees of Defendant informing

                        them of their right to file consents to join the FLSA portion of this action;

               b.       Award Plaintiff and all similarly situated employees damages for unpaid

                        minimum wages and unpaid overtime wages under 29 U.S.C. § 216(b);

               c.       Award Plaintiff and all similarly situated employees liquidated damages

                        under 29 U.S.C. § 216(b);

               d.       Award Plaintiff and all similarly situated employees pre-judgment and



                                                  15
Case 1:20-cv-06909-NLH-KMW Document 1 Filed 06/05/20 Page 16 of 22 PageID: 16



                        post-judgment interest as provided by law;

               e.       Award Plaintiff and all similarly situated employees attorneys’ fees and

                        costs under 29 U.S.C. § 216(b); and

               f.       Award Plaintiff and all similarly situated employees such other relief as

                        the Court deems fair and equitable.

                         COUNT II - FLSA (Unpaid Minimum Wages)
                Arising Out of Defendant’s Unlawful Tip Credit Notice Policy
                    (Brought Against Defendant by Plaintiff Individually and
                          on Behalf of All Others Similarly Situated)
       74.     Plaintiff, on behalf of herself and all others similarly situated, re-alleges and

incorporates by reference the paragraphs above as if they were set forth again herein.

       75.     Defendant violated the FLSA by failing to pay Plaintiff and all others similarly

situated minimum wages for all hours worked in a workweek.

       76.     Specifically, Defendant paid Plaintiff and others similarly situated below the

federal minimum wage rate without complying with the “tip credit” rules required for an

employer to pay a direct cash wage less than the federal minimum wage.

       77.     In particular, Plaintiff and other similarly situated tipped employees were not

informed, in advance of Defendant’s use of the tip credit, of: (1) the additional amount by which

the wages of the tipped employee are increased on account of the tip credit claimed by

Defendant, which amount may not exceed the value of the tips actually received the employee;

(2) that all tips received by the tipped employee must be retained by the employee except for a

valid tip pooling arrangement limited to employees who customarily and regularly receive tips;

and (3) that the tip credit shall not apply to any employee who has not been informed of these

requirements in this section.



                                                16
Case 1:20-cv-06909-NLH-KMW Document 1 Filed 06/05/20 Page 17 of 22 PageID: 17



       78.     Defendant failed to comply with the notification requirements set forth within the

express language of the FLSA and supporting federal regulations. 29 U.S.C. § 203(m)(2); 29

C.F.R. § 531.59(b).

       79.     As Defendant has failed to properly inform Plaintiff and other similarly situated

tipped employees of the required tip credit provisions and is not entitled to claim a tip credit,

Defendant has willfully violated federal law by failing and refusing to pay all minimum wages

due and owing to Plaintiff and all other similarly situated employees.

       80.     Defendant’s practice was to unlawfully and willfully fail to comply with the

requirements for its entitlement to a tip credit and therefore, Plaintiff and the similarly situated

tipped employees were not properly paid minimum wages pursuant to the FLSA.

       81.     WHEREFORE, on Count II of this Collective Action Complaint, Plaintiff and all

similarly situated employees demand judgment against Defendant and pray this Court:

               a.      Issue notice to all similarly situated employees of Defendant informing

                       them of their right to file consents to join the FLSA portion of this action;

               b.      Award Plaintiff and all similarly situated employees damages for unpaid

                       minimum wages under 29 U.S.C. § 216(b);

               c.      Award Plaintiff and all similarly situated employees liquidated damages

                       under 29 U.S.C. § 216(b);

               d.      Award Plaintiff and all similarly situated employees pre-judgment and

                       post-judgment interest as provided by law;

               e.      Award Plaintiff and all similarly situated employees attorneys’ fees and

                       costs under 29 U.S.C. § 216(b); and




                                                 17
Case 1:20-cv-06909-NLH-KMW Document 1 Filed 06/05/20 Page 18 of 22 PageID: 18



               f.       Award Plaintiff and all similarly situated employees such other relief as

                        the Court deems fair and equitable.

                             COUNT III - FLSA (Unpaid Overtime)

         Arising Out of Defendant’s Miscalculated Regular Rate Calculation Policy

                    (Brought Against Defendant by Plaintiff Individually and
                          on Behalf of All Others Similarly Situated)

       82.     Plaintiff, on behalf of herself and all others similarly situated, re-alleges and

incorporates by reference the paragraphs above as if they were set forth again herein.

       83.     Defendant violated the FLSA by failing to pay Plaintiff and all other similarly

situated employees for all overtime hours worked at one and one-half times the regular rate for

all hours worked in excess of forty hours in a workweek.

       84.     Specifically, the FLSA requires that employees are paid one and one-half times

their “regular rate” of pay. The “regular hourly rate of pay of an employee is determined by

dividing his total remuneration for employment (except statutory exclusions) in any workweek

by the total number of hours actually worked by him in that workweek for which such

compensation was paid.” 29 C.F.R. § 778.109.

       85.     Federal regulations provide that “a tipped employee’s regular rate of pay includes

the amount of tip credit taken by the employer … Any tips received by the employee in excess of

the tip credit need not be included in the regular rate.” 29 C.F.R. § 531.60.

       86.     In calculating Plaintiff’s and other similarly situated employees’ overtime pay,

Defendant first subtracted the tip credit from the applicable minimum wage. In other words,

Defendant calculated the overtime rate by multiplying one and one-half times the lower direct

cash wage being earned. As a result, Plaintiff’s and other similarly situated employees’ overtime

pay was not based on the proper regular rate of pay under the FLSA.


                                                18
Case 1:20-cv-06909-NLH-KMW Document 1 Filed 06/05/20 Page 19 of 22 PageID: 19



        87.     WHEREFORE, on Count III of this Collective Action Complaint, Plaintiff and all

similarly situated employees demand judgment against Defendant and pray this Court:

                a.       Issue notice to all similarly situated employees of Defendant informing

                         them of their right to file consents to join the FLSA portion of this action;

                b.       Award Plaintiff and all similarly situated employees damages for unpaid

                         overtime wages under 29 U.S.C. § 216(b);

                c.       Award Plaintiff and all similarly situated employees liquidated damages

                         under 29 U.S.C. § 216(b);

                d.       Award Plaintiff and all similarly situated employees pre-judgment and

                         post-judgment interest as provided by law;

                e.       Award Plaintiff and all similarly situated employees attorneys’ fees and

                         costs under 29 U.S.C. § 216(b); and

                f.       Award Plaintiff and all similarly situated employees such other relief as

                         the Court deems fair and equitable.



                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby demands

a jury trial on all the issues so triable.




                                                   19
Case 1:20-cv-06909-NLH-KMW Document 1 Filed 06/05/20 Page 20 of 22 PageID: 20



                                       CERTIFICATION

          It is hereby certified that, pursuant to L.Civ.R. 11.2, the matter in controversy was

originally within the putative scope of an action pending in the United States District Court for

the Eastern District of Missouri, MacMann v. Tropicana Entertainment, Inc., et al., Case No.

4:19-cv-00404-RWS. Defendants in the MacMann action (neither of which is a Defendant in the

instant action), however, objected to inclusion of Tropicana Casino Resort in Atlantic City in the

MacMann action and insisted that any suit involving that casino be brought in New Jersey and

against the Defendant named in this action Tropicana Atlantic City Corp. d/b/a Tropicana Casino

Resort (which is not a Defendant in the MacMann action). It is expected that the few employees

from Tropicana Casino Resort in Atlantic City that filed a pre-certification Consent to Join in the

MacMann action will have their Consents to Join transferred or otherwise re-filed in the instant

action.    In all other respects, to the best of Plaintiff’s counsel’s knowledge, the matter in

controversy is not presently the subject of any other action pending in any court, or of any

pending arbitration or administrative proceeding.




                                                20
Case 1:20-cv-06909-NLH-KMW Document 1 Filed 06/05/20 Page 21 of 22 PageID: 21



Dated: June 5, 2020                s/ R. Andrew Santillo
                                   WINEBRAKE & SANTILLO, LLC
                                   R. Andrew Santillo, Esq. (NJ ID #025512004)
                                   Mark J. Gottesfeld, Esq. (NJ ID #027652009)
                                   Twining Office Center, Suite 211
                                   715 Twining Road
                                   Dresher, PA 19025
                                   Telephone:     215-884-2491
                                   Facsimile:     215-884-2492
                                   Email: asantillo@winebrakelaw.com
                                   Email: mgottesfeld@winebrakelaw.com

                                   STUEVE SIEGEL HANSON LLP
                                   George A. Hanson, Esq.
                                   pro hac vice application forthcoming
                                   Todd M. McGuire, Esq.
                                   pro hac vice application forthcoming
                                   460 Nichols Road, Suite 200
                                   Kansas City, Missouri 64112
                                   Telephone:     816-714-7100
                                   Facsimile:     816-714-7101
                                   Email: hanson@stuevesiegel.com
                                   Email: mcguire@stuevesiegel.com

                                   McCLELLAND LAW FIRM, P.C.
                                   Ryan L. McClelland, Esq.
                                   pro hac vice application forthcoming
                                   Michael J. Rahmberg, Esq.
                                   pro hac vice application forthcoming
                                   The Flagship Building
                                   200 Westwoods Drive
                                   Liberty, Missouri 64068
                                   Telephone:     816-781-0002
                                   Facsimile:     816-781-1984
                                   Email: ryan@mcclellandlawfirm.com
                                   Email: mrahmberg@mcclellandlawfirm.com

                                   COUNSEL FOR PLAINTIFF




                                     21
Case 1:20-cv-06909-NLH-KMW Document 1 Filed 06/05/20 Page 22 of 22 PageID: 22


                                           Exhibit A
                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 BONNIE J. PASQUALE, on behalf of
 herself and all others similarly situated,

                        Plaintiff,

 v.                                                Case No.


 TROPICANA ATLANTIC CITY CORP.
 d/b/a TROPICANA CASINO RESORT,

                        Defendant.

                                   CONSENT TO JOIN
                    Fair Labor Standards Act of 1938, 29 U.S.C. § 216(b)

        I CONSENT TO JOIN THIS LAWSUIT as a Party Plaintiff seeking unpaid wages
and/or overtime against Defendant Tropicana Atlantic City Corp. d/b/a Tropicana Casino Resort,
and any other associated entities (“Defendants”). If this case does not proceed collectively, I also
consent to join any subsequent action against any Defendant(s) for unpaid wages and/or overtime.
By joining this lawsuit, I designate the Named Plaintiff(s) as my representatives, and allow them,
to the fullest extent possible, to make decisions on my behalf concerning the case, the method and
manner of conducting the case, including settlement, the entering of an agreement with Plaintiffs’
Counsel regarding payment of attorneys’ fees and court costs, and all other matters pertaining to
the this lawsuit to the fullest extent permitted by law. I understand that I will be bound by any
ruling, settlement, or judgment whether favorable or unfavorable. For purposes of this lawsuit, I
choose to be represented by Stueve Siegel Hanson LLP and McClelland Law Firm, P.C., and any
other attorneys with whom they may associate.


05/19/2020

Date                                                 Signature


                                                      Bonnie J. Pasquale
                                                     Full Legal Name (print)
